The only assignment of error argued in the brief of the plaintiffs in error is that the verdict of the jury is not sustained by sufficient evidence. One of the doctors, who attended the assured, testified that she died of inflammation of the stomach and bowels, while another testified that she died of tuberculosis. In this conflict the jury was the proper tribunal to say what was the cause of her death, and as they have found for the plaintiff we will not disturb the verdict.Avants v. Bruner, 39 Okla. 730, 136 P. 593; Peters v. Holder,40 Okla. 93, 136 P. 400.
We therefore recommend that the judugment be affirmed.
By the Court: It is so ordered. *Page 684